DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          NESRIEN AZURIN,
                             Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-2043

                              [April 29, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Cheryl Caracuzzo,
Judge; L.T. Case No. 502015CF001532A.

  Nesrien Azurin, Century, pro se appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, KLINGENSMITH and ARTAU, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.